Citation Nr: 0514652	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected arthritis, left 
knee, with orthopedic hardware of proximal left fibula.  

2.  Entitlement to a higher initial evaluation of left knee 
instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981, and from February 1985 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
claim of entitlement to service connection for a right knee 
condition, and granted service connection for left knee 
instability, evaluated as noncompensable.  


FINDINGS OF FACT

1.  The veteran does not have right knee disability as a 
result of his service, or a service-connected disability.

2.  The veteran's service-connected left knee instability is 
not productive of any recurrent subluxation or lateral 
instability.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated by 
service or a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2004).

2.  The criteria for a compensable rating for service-
connected left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Code 5256, 5257, 5262 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he has a right knee condition, to 
include as secondary to service-connected left knee 
conditions, which have been characterized as "arthritis, 
left knee, with orthopedic hardware of proximal left 
fibula," and left knee instability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran's service medical records do not show complaints 
of right knee symptoms, or a diagnosis for the right knee.  

As for the post-active duty service medical evidence, it 
includes VA and non-VA treatment and examination reports, 
dated between 1989 and 2004.  This evidence includes reports, 
dated in June and August of 2002, that show complaints of 
right knee pain, and which contain an impression of right 
knee arthralgia.  

The veteran's service medical records do not show any 
treatment for right knee symptoms, or diagnosis of a right 
knee condition.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  Furthermore, under 
38 U.S.C.A. § 1131, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, the veteran is not 
shown to have a right knee disability.  In this regard, 
although the veteran has received a "diagnosis" of 
arthralgia, the Court has held that a symptom, such as pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  

Furthermore, even if the Board were to assume arguendo that a 
right knee disability has been shown, the earliest medical 
evidence that could be construed as a right knee condition is 
found in the 2002 VA reports (showing arthralgia).  These 
reports come approximately 13 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
this weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
there is no competent evidence showing that the appellant has 
a right knee condition as a result of any injury or disease 
incurred during his service.  

However, the veteran's primary argument is that he has a 
right knee condition secondary to a service-connected 
disorder.  Specifically, service connection is in effect for 
arthritis, left knee with orthopedic hardware of proximal 
left fibula, evaluated as 10 percent disabling, and for 
instability of the left knee, evaluated as noncompensably 
disabling; and for residuals of fracture to the right 
clavicle, evaluated as 10 percent disabling, and for a scar, 
left ankle, residuals of laceration, rated as 20 percent 
disabling.  

The Board finds that the claim must be denied.  There is no 
competent evidence of record to show that a right knee 
condition was caused or aggravated by any  service-connected 
disability.  In this regard, the only competent opinion is 
found in a VA examination report, dated in February 2003.  
This report shows that the examiner stated that the veteran's 
right knee condition was "not at least as likely as not" 
secondary to his service-connected left knee condition.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim that a right knee condition is 
due to, or has been aggravated by, a service-connected 
condition.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board therefore finds that the 
preponderance of the evidence is against the claim, and the 
claim is denied.  

In reaching this decision, the Board has considered the 
written testimony of the veteran.  Although a lay person is 
competent to testify as to observable symptoms, see Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection must 
be denied.  

II.  Higher Evaluation

The veteran argues that a higher evaluation is warranted for 
his service-connected left knee instability.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As for the history of the disability in issue, the veteran's 
service medical records indicate that in March 1978, the 
veteran was in a motor vehicle accident during which he 
sustained a fracture of the proximal fibula.  Post-service 
medical reports include a May 1986 VA X-ray report that 
contains a notation of "distortion and thickening of the 
proximal third of the fibia, suggesting an old well-healed 
fracture."  Reports, dated in 1997, contain diagnoses of 
chronic left knee arthralgia, and osteoarthritis.  See 38 
C.F.R. § 4.1 (2004).

A rating decision in March 1982 granted service connection 
and assigned a noncompensable rating for residuals of 
fracture of the left fibula.  In February 1998, a 10 percent 
rating was assigned for residuals of fracture of the left 
fibula, under Diagnostic Code 5299-5262, effective from 
October 1997.  In February 1999, the 10 percent evaluation 
was changed to be effective from May 1997, and the disability 
was described as "mild arthritis left knee with orthopedic 
hardware of proximal left fibula, residuals fracture left 
fibula."  

In November 1999, the RO granted service connection for left 
knee instability, evaluated as noncompensable, on the basis 
that this is related to the service-connected "mild 
arthritis left knee with orthopedic hardware of proximal left 
fibula, residuals fracture left fibula."  The RO assigned an 
effective date for service connection for the instability of 
February 10, 1999.  The veteran has appealed the assignment 
of a noncompensable evaluation for the instability.  The 
Board parenthetically notes that, in the RO's November 1999 
decision, the RO also denied a claim of entitlement to an 
increased rating for service-connected arthritis, left knee, 
with orthopedic hardware of proximal left fibula, evaluated 
as 10 percent disabling.  However, the RO has determined that 
a notice of disagreement was not received as to this issue.  
Therefore, the Board will only consider the evaluation to be 
assigned to the instability of the left knee.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The RO has evaluated the veteran's left knee instability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Under 38 
C.F.R. § 4.71a, DC 5257, other impairment of the knee, 
recurrent subluxation or lateral instability, is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).

The relevant medical evidence consists of VA outpatient 
treatment and examination reports, dated between 1999 and 
2003.  An April 1997 X-ray report of the tibia and fibula 
contains an impression noting a healed fracture of the 
proximal fibula with metallic orthopedic fixation pins 
proximally.  A May 1999 X-ray report for the left knee 
contains an impression noting mild osteoarthritic changes, or 
orthopedic hardware in the proximal left fibula.  

The Board finds that a compensable rating under DC 5257 is 
not warranted.  The only relevant findings are contained in a 
February 2003 VA joints examination report, which shows that 
the veteran complained of left knee pain and bilateral 
buckling of the knees.  The examiner noted that there were no 
episodes of dislocation or recurrent subluxation of the left 
knee.  On examination, the examiner noted that he had a 
normal gait cycle, and he stated that there was no 
instability of the left knee.  The relevant diagnosis was 
mild arthritis of the left knee with orthopedic hardware of 
proximal left fibula with left knee instability by 2507 form 
(i.e., the RO's examination request).  In summary, the 
February 2003 VA examination report shows that there is no 
evidence of left knee subluxation or lateral instability.  
See also October 2003 VA medical opinion (noting that no 
instability of the knees was found during the February 2003 
examination).  There is no other medical evidence to show 
that the veteran's left knee is productive of any recurrent 
subluxation or lateral instability.  Therefore, the Board 
finds that the criteria for a compensable rating under DC 
5257 have not been met.  In making this determination, the 
Board finds that since DC 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); do not 
apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Rather, 
the 10 percent rating for "mild arthritis left knee with 
orthopedic hardware of proximal left fibula, residuals 
fracture left fibula" - which is not before the Board on 
appeal - concerns loss of range of motion.  To consider loss 
of range of motion again in assigning a rating for 
instability of the same knee under Diagnostic Code 5257 would 
be impermissible.  See 38 C.F.R. § 4.14, which prohibits the 
evaluation of the same manifestation under different 
diagnoses.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5256 (2004), a 30 percent 
rating is warranted for ankylosis of the knee with favorable 
angle in full extension or in slight flexion between 0 
degrees and 10 degrees.  Under 38 C.F.R. § 4.71a, DC 5262, a 
10 percent evaluation is assignable for "Tibia and fibula, 
impairment of: Malunion of: With slight knee or ankle 
disability."  However, in this case there is no evidence of 
ankylosis of the left knee, or a malunion of the left tibia 
and fibula.  Accordingly, the criteria for a compensable 
rating under DC's 5256 and 5262 have not been met.  The Board 
further notes that the veteran is currently receiving a 
separate 10 percent evaluation for left knee arthritis, 
residual of fracture of the fibula.  See 38 C.F.R. § 4.71a, 
DC's 5003, 5010, DC's 5260, 5261.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  See 38 C.F.R. § 4.14 
(2004); Esteban v. Brown, 6 Vet. App. 259 (1994); Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  Accordingly, as the 
veteran is already receiving compensation for the 
symptomatology covered by these diagnostic codes, these 
diagnostic codes are not for application.  


III.  Conclusion

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in May 
2002 (hereinafter "VCAA letter") that informed him of the 
type of information and evidence necessary to support his 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and a supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  


With regard to elements (2) and (3), the Board notes that the 
RO's VCAA letter and the SSOC informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA letter contained specific requests for the 
veteran to provide additional evidence in support of his 
claims.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of the SSOC.  The Board concludes 
that the discussions in the RO's VCAA letter, the RO's 
decision, the SOC, and the SSOC, adequately informed the 
appellant of the information and evidence needed to 
substantiate his claims, thereby meeting the notification 
requirements of the VCAA.  Id.  

The Board also notes that the May 2002 VCAA letter was sent 
to the appellant after the RO's November 1999 decision that 
is the basis for this appeal.  Pelegrini, 18 Vet. App. at 
120.  In this case, however, the unfavorable RO decision that 
is the basis of this appeal was decided prior to the 
enactment of the VCAA.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the VCAA letter was provided by the AOJ prior 
to the transfer and certification of the appellant's case to 
the Board, and the content of the letter and fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In addition, after the VCAA letter was sent, the 
case was readjudicated and in May 2004 a Supplemental 
Statement of the Case was provided to the appellant.  In 
summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  What the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as the veteran's available VA treatment records.  The 
veteran has been afforded an examination, and an etiological 
opinion has been obtained.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for a right knee disability is denied.  

A compensable rating for service-connected left knee 
instability is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


